The court said, it was impossible to receive such evidence, however hard the case might appear. If sheriffs’ sales could be avoided by such objections, it would produce the most fatal consequences. The defendant had paid his money, without being apprized of any dispute, confiding in the regularity of the court proceedings.' If indeed Stokeley, the plaintiff, had bought at the sheriff’s sale, this evidence might have been gone into, according to the authority of Goodyer v. Junce, Yelv. 179; but *it is clearly otherwise as to a stranger. The lessor of the plaintiff had ample time to move the Court of Common [*269 Pleas to set aside the sale, and it was his neglect and folly not to have done it. The evidence was overruled, and the jury gave a verdict for the defendant instanter.